[Cite as In re L.W., 2021-Ohio-2461.]




                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




 IN RE:                                            :

                  L.W.                             :        CASE NO. CA2020-12-019

                                                   :              OPINION
                                                                   7/19/2021
                                                   :

                                                   :

                                                   :




              APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                               Case No. 20174094


Jay A. Adams, for appellant.

Sebaly Shillito & Dyer, and Brian A. Muenchenbach, for appellee.


        S. POWELL, J.

        {¶ 1} Appellant ("Father") appeals from the decision of the Preble County Court of

Common Pleas, Juvenile Division, designating appellee ("Mother") the residential parent

and legal custodian of their daughter, L.W., as well as the juvenile court's decision awarding

Father with a "phased-in" standard parenting time order. For the reasons outlined below,

we affirm the juvenile court's decision.
                                                                      Preble CA2020-12-019

                                         The Parties

        {¶ 2} Mother gave birth to L.W., a girl, on May 31, 2016. There is no dispute that

Father, who works remotely as an IT professional, is L.W.'s biological father. There is also

no dispute that Mother, who works part-time as a phlebotomist, was unmarried at the time

of L.W.'s birth. It is also undisputed that Mother has been L.W.'s primary caregiver since

L.W.'s birth and that L.W.'s maternal grandmother takes care of L.W. while Mother is at

work.

                               Facts and Procedural History

        {¶ 3} On May 23, 2017, approximately one year after L.W.'s birth, Father filed a

complaint for parentage wherein he sought custody of L.W. The record indicates that Father

filed this motion the same day that Mother filed a motion requesting Father pay child support

for L.W.

        {¶ 4} On December 8, 2017, the juvenile court appointed L.W. with a guardian ad

litem. A pretrial conference was then held on March 20, 2018. Following this pretrial

conference, the matter was set for a final hearing on Father's complaint for parentage before

a juvenile court magistrate. This hearing was scheduled for June 1, 2018.

        {¶ 5} However, due to various reasons, including a medical emergency involving

Mother's counsel, the final hearing on Father's motion did not begin until October 11, 2018.

During this hearing, which ultimately concluded on May 31, 2019, the magistrate heard

testimony from five witnesses. This includes testimony from Father, Mother, and L.W.'s

guardian ad litem. The following is a summary of the relevant testimony elicited at the final

hearing on Father's motion for parentage.

        Testimony Elicited at the Final Hearing on Father's Complaint for Parentage

        {¶ 6} Father, who testified that he had a strong relationship with L.W., testified that

he was concerned for L.W.'s well-being while in Mother's care given the "aggressive"

                                              -2-
                                                                        Preble CA2020-12-019

behavior of Mother's 12-year-old son, L.W.'s half-brother. Father testified that this included

L.W.'s half-brother, who Father referred to as a "threat," engaging in "a lot of smacking" and

"smacking of the head." Father acknowledged, however, that L.W. did not sustain any

injuries as a result of her half-brother's conduct except for a "small knot" that appeared on

her head after she was struck by a video game console that her half-brother pulled off a

shelf.

         {¶ 7} Father also testified that he was concerned for L.W.'s well-being while in

Mother's care due to L.W.'s maternal grandfather making "unjust comments." But, when

asked about those comments, Father testified and specifically acknowledged that L.W.'s

maternal grandfather had actually not done anything that was "verbally * * * inappropriate."

         {¶ 8} Continuing, when asked why he believed it was in L.W.'s best interest for him

to be designated L.W.'s residential parent and legal custodian rather than Mother, Father

summarily testified, "financially, educationally, developmentally," and "safety". Father, who

at that time still lived with his parents, also testified that it was in L.W.'s best interest to

reside with him because of consistency and "the structure." Explaining what he meant by

"the structure," Father testified:

                [S]tructure is, it's a development. * * * A structure provides a
                secure and healthy home. Not just needs and wants but also
                on the disciplinary side of things. If she needs to learn how to
                not do something or learn how to do something there's structure
                that's involved in that.

         {¶ 9} Father additionally testified that he would "do everything in [his] power to be

present for anything for [L.W.] At any time." This was in addition to Father's testimony that

he wanted to spend as much time with L.W. as possible. Father offered this testimony

although readily admitting that he had occasionally returned L.W. to Mother a half-hour

before his parenting time with L.W. was scheduled to conclude.

         {¶ 10} Mother testified that she wanted Father to be active in L.W.'s life, but that she

                                                -3-
                                                                     Preble CA2020-12-019

still had concerns regarding Father's conduct during his parenting time with L.W. This

includes concerns regarding Father's lack of help with L.W.'s potty training, as well as the

fact that Father does not feed L.W. a full meal during his parenting time and instead gives

her sugary snacks and "caffeine to drink."

        {¶ 11} Mother also testified that L.W. acts drastically different from her normal

behavior after Father exercises his parenting time. This includes L.W. being "very hyper,"

"screaming," and "jumping on the bed at 11:00 o'clock at night." Despite this, Mother

nevertheless testified that she was still "willing to compromise" with Father to "come up with

a solution that's best for [L.W.]" Mother testified that she felt that this was necessary for

L.W.'s benefit even though Father, who she testified had a "difficult personality," was

"constantly" overstepping the boundaries the juvenile court had set via its temporary

parenting time order.

        {¶ 12} The guardian ad litem testified that Father and Mother are "terrible" at

communicating with each other, but that both Father and Mother had generally exhibited

appropriate parenting skills while L.W. was in their respective care. The guardian ad litem

also testified that Mother and L.W. have a "very strong bond," while Father and L.W. have

a "strong bond" that is "getting stronger all the time."

        {¶ 13} However, despite this "strong bond" between Father and L.W., the guardian

ad litem testified that it was her recommendation that Mother be designated as L.W.'s

residential parent and legal custodian, whereas Father be awarded with a "phased in"

standard parenting time order for a period of 180 days. Explaining why she believed a

"phased in" standard parenting time order was necessary in this case, the guardian ad litem

testified:

              [I]t's my opinion that at least right now, [L.W.'s] not completely
              ready for a standard order where she goes for Friday to Sunday
              night. Um because she just has such a short attention span that

                                              -4-
                                                                                 Preble CA2020-12-019

                she's still kind of learning how to interact with father. Um but I
                feel like father needs more blocks of time.

        {¶ 14} The guardian ad litem additionally testified that a "phased in" standard

parenting time order would allow Father to "learn * * * how to be a father," just like L.W. was

"learning how to interact" with Father.

        {¶ 15} On January 9, 2020, the magistrate issued a detailed, 13-page decision

designating Mother as the residential parent and legal custodian of L.W., while Father was

awarded with a "phased-in" standard order of parenting time as recommended by the

guardian ad litem.1 As noted above, the magistrate's decision to impose a "phased-in"

parenting time order comports with the guardian ad litem's recommendation, as well as the

guardian ad litem's testimony that the guardian ad litem was "glad" there had been "delays

in this case to give [Father's and L.W.'s] relationship time to grow." 2

        {¶ 16} On January 17, 2020, Father filed an objection to the magistrate's decision.

Father then supplemented his objection to the magistrate's decision on August 6, 2020. In

his objection, Father alleged that the magistrate's decision did not reflect the evidence

presented. Father also argued that the magistrate's decision to designate Mother as L.W.'s

residential parent and legal custodian went against L.W.'s best interest.

        {¶ 17} On November 23, 2020, the juvenile court issued a decision overruling

Father's objection to the magistrate's decision. In so holding, the juvenile court noted that

it had "reviewed every pleading and every page of the 200+ pages of transcripts from the

two-day trial" and found that it "disagrees" with Father's assertions challenging the



1. This "phased-in" order awarded Father with parenting time every Tuesday from 4:00 p.m. to 8:00 p.m. and
every Friday from 4:00 p.m. until Saturday at 4:00 p.m. for the first 180 days after the magistrate's decision
was filed. Then, after that 180-day period expired, Father was to have the juvenile court's standard parenting
time order.

2. We note that, on May 15, 2020, the magistrate later issued a nunc pro tunc decision referring back to its
original decision issued on January 9, 2020. The magistrate's nunc pro tunc decision, however, did not
change the substance of its decision nor any of the issues pertinent to this appeal.
                                                     -5-
                                                                                   Preble CA2020-12-019

magistrate's decision.        Father now appeals the juvenile court's decision, raising two

assignments of error for review.

                                                   Appeal

        {¶ 18} Assignment of Error No. 1:

        {¶ 19} THE TRIAL COURT ERRED IN NOT ORDERING DRUG TESTING TIMELY.

        {¶ 20} In his first assignment of error, Father argues the juvenile court erred by

denying his request to have Mother drug tested immediately after his request was made at

the start of the final hearing on Father's complaint held on October 11, 2018, or, if not done

immediately, sometime shortly after that hearing concluded.3 We disagree.

        {¶ 21} The juvenile court's decision whether to order a party to submit to drug testing

is reviewed for an abuse of discretion. See Raney v. Raney, 12th Dist. Warren CA98-07-

084, 1999 Ohio App. LEXIS 231, *8 (Feb. 1, 1999); see also In re Daum, 3d Dist. Auglaize

No. 2-94-28, 1995 Ohio App. LEXIS 1516, *7 (Mar. 31, 1995) (juvenile court did not abuse

its discretion by ordering mother be drug tested where "appellant's alcohol problem is

conduct contrary to the best interests of her children"). "An abuse of discretion is more than

an error of law or judgment, it implies that the attitude of the court is unreasonable, arbitrary,

or unconscionable." In re F.S., 12th Dist. Fayette Nos. CA2020-08-011 and CA2020-08-

012, 2021-Ohio-345, ¶ 42, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

"[T]he vast majority of cases in which an abuse of discretion is asserted involve claims that

the decision is unreasonable." Effective Shareholder Solutions, Inc. v. Natl. City Bank, 1st

Dist. Hamilton Nos. C-080451 and C-090117, 2009-Ohio-6200, ¶ 9.                              "A decision is

unreasonable where it is not supported by a sound reasoning process." In re L.M., 12th



3. The record indicates that Father did not file any motion requesting Mother be drug tested in the days leading
up to the first day of the final hearing on Father's complaint for parentage held on October 11, 2018. The
transcript of the October 11, 2018 hearing, however, indicates that the magistrate presiding over that hearing
received a copy of Father's motion.
                                                      -6-
                                                                     Preble CA2020-12-019

Dist. Preble Nos. CA2020-12-017 and CA2020-12-018, 2021-Ohio-1630, ¶ 22, citing

Nationwide Agribusiness Ins. Co. v. Heidler, 12th Dist. Clinton Nos. CA2018-06-003,

CA2018-07-004, CA2018-09-012, and CA2018-09-015, 2019-Ohio-4311, ¶ 46.

       {¶ 22} Father argues the juvenile court's decision denying his request to have Mother

drug tested was improper because there is nothing in the record to indicate his request was

made in "bad faith" or that it was a "baseless motion." Father also supports this claim by

arguing that there was nothing to prevent the juvenile court from "ordering both parties to

test." The juvenile court, however, was not required to order Mother to be drug tested

simply because Father made such a request. It is instead well established that "[d]rug

testing may be ordered or agreed to when the best interest of a child is at stake." Raney,

1999 Ohio App. LEXIS 231, at *7 (trial court did not err by ordering drug testing "due to

appropriate concern for the best interest of the infant"). This is because a party's use of

drugs may be relevant when determining what is in the best interest of a child. See Eitutis

v. Eitutis, 11th Dist. Lake No. 2009-L-121, 2011-Ohio-2838, ¶ 107 (trial court did not err by

ordering a father to submit to period drug testing where the father's "drug problem may have

been detrimental to [the child's] best interest").

       {¶ 23} In this case, there is nothing in the record to indicate Mother was using drugs,

or even suspected of using drugs, that would necessitate the juvenile court ordering Mother

to undergo testing. The same is true as it relates to Father. There was, in fact, no reference

to either Mother or Father ever using drugs at the hearing on Father's complaint for

parentage. As this court has stated previously, unless agreed to by the parties, the juvenile

court need not order either party to submit to the hassle and expense associated with drug

testing in a legal custody proceeding when there is no evidence indicating either party is

using, or has recently been using, drugs. See, e.g., In re A.D.B., 12th Dist. Butler No.

CA2015-10-180, 2016-Ohio-7186, ¶ 16-17 (juvenile court did not err by denying a

                                               -7-
                                                                       Preble CA2020-12-019

grandfather's motion to have a mother drug tested in a legal custody case where "there was

not sufficient evidence of current substance abuse on the part of the Mother to justify the

expense associated therewith").

       {¶ 24} The juvenile court, however, may order a party to undergo drug testing in a

legal custody proceeding where the juvenile court has a reasonable suspicion that a party

is currently using, or has recently been using, drugs. See, e.g., Hatfield v. Cornell, 12th

Dist. Fayette No. CA2017-05-011, 2018-Ohio-798, ¶ 17 (juvenile court did not err by

ordering a father to undergo hair follicle drug testing in a legal custody case where there

was a reasonable suspicion that father may have been using drugs even though the father

denied any recent drug use). This is because, as noted above, whether a party is using

drugs, or has recently been using drugs, may be relevant to determining what is in the best

interest of a child. See Eitutis, 2011-Ohio-2838 at ¶ 107. But, even then, whether a party

should be ordered to undergo drug testing is left to the sound discretion of the juvenile court.

       {¶ 25} In light of the foregoing, because there is nothing in the record to indicate

Mother was currently using drugs, or that Mother was even suspected of using drugs in the

past, the juvenile court did not err by denying Father's request to have Mother drug tested.

In so holding, we note that although the record indicates Father requested the juvenile court

to have Mother drug tested, Father never followed up with his request when instructed by

the juvenile court that he would need to "get a hearing date from the clerk on that." Father,

therefore, effectively abandoned his request to have Mother drug tested by not adhering to

the juvenile court's simple instructions to speak with the clerk so that a hearing date on his

motion could be established. Therefore, finding no merit to any of the arguments raised by

Father herein, Father's first assignment of error lacks merit and is overruled.

       {¶ 26} Assignment of Error No. 2:

       {¶ 27} THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN THE

                                              -8-
                                                                     Preble CA2020-12-019

DETERMINATION OF CUSTODY AND PARENTING TIME IN THIS CAUSE.

       {¶ 28} In his second assignment of error, Father argues the juvenile court erred by

designating Mother the residential parent and legal custodian of their daughter, L.W. Father

also argues the juvenile court erred by awarding him with a "phased-in" standard order of

parenting time. We will address each of Father's claims separately.

 The Juvenile Court Did Not Err by Designating Mother as L.W.'s Residential Parent and
                                    Legal Custodian

       {¶ 29} Father initially argues the juvenile court erred by designating Mother as L.W.'s

residential parent and legal custodian. We disagree.

       {¶ 30} "R.C. 3109.04 governs the award of parental rights and responsibilities." In

re K.R., 12th Dist. Clermont No. CA2015-06-049, 2016-Ohio-2775, ¶ 8, citing Albrecht v.

Albrecht, 12th Dist. Butler Nos. CA2014-12-240 and CA2014-12-245, 2015-Ohio-4916, ¶

22. The primary concern in making this determination is the best interest of the child.

Bonifield v. Bonifield, 12th Dist. Butler No. CA2020-02-022, 2021-Ohio-95, ¶ 10; Rainey v.

Rainey, 12th Dist. Clermont No. CA2010-10-083, 2011-Ohio-4343, ¶ 12.              In order to

determine the best interest of a child, the juvenile court must consider all relevant factors,

including those enumerated in R.C. 3109.04(F)(1). In re X.B., 12th Dist. Butler No. CA2014-

07-168, 2015-Ohio-1174, ¶ 19, citing In re L.E.N., 12th Dist. Clinton No. CA2009-03-002,

2009-Ohio-6175, ¶ 11. These factors include, but are not limited to: (1) the wishes of the

child's parents regarding the child's care, (2) the wishes and concerns of the child, (3) the

child's interaction and interrelationship with the child's parents, siblings, and any other

person who may significantly affect the child's best interest, (4) the mental and physical

health of all persons involved, (5) the child's adjustment to the child's home, school, and

community, and (6) the parent more likely to honor and facilitate court-approved parenting

time rights. R.C. 3109.04(F)(1)(a) thru (f).


                                               -9-
                                                                        Preble CA2020-12-019

          {¶ 31} The juvenile court enjoys broad discretion in custody proceedings. In re

E.L.C., 12th Dist. Butler No. CA2014-09-177, 2015-Ohio-2220, ¶ 16. That includes the case

at bar. To that end, "[t]he standard of review in custody decisions is whether the juvenile

court abused its discretion." In re J.W., 12th Dist. Butler No. CA2019-07-108, 2020-Ohio-

322, ¶ 23, citing C.D. v. D.L., 12th Dist. Fayette No. CA2006-09-037, 2007-Ohio-2559, ¶

14. In custody matters, the juvenile court's discretion "should be accorded the utmost

respect, given the nature of the proceeding and the impact the court's determination will

have on the lives of the parties concerned." In re A.B., 12th Dist. Brown No. CA2016-11-

021, 2017-Ohio-5776, ¶ 12, citing In re C.A., 12th Dist. Butler No. CA2014-07-165, 2015-

Ohio-1410, ¶ 13. Such a deferential review in child custody proceedings is warranted

"because much may be evident in the parties' demeanor and attitude that does not translate

well to the record." In re L.C., 12th Dist. Warren No. CA2019-08-086, 2020-Ohio-4629, ¶

16, citing Davis v. Flickinger, 77 Ohio St.3d 415, 419 (1997).

          {¶ 32} Father, as part of his appellate brief, does not dispute that the juvenile court

"took the facts into consideration," nor does Father dispute in his appellate brief that the

juvenile court conducted an "analysis of the facts." Father also does not dispute most, if

not all, of the juvenile court's factual findings. Father instead disputes the manner in which

the juvenile court applied those facts to the law by claiming the juvenile court failed to

"properly consider" those facts in relation to the best interest factors set forth in

3109.04(F)(1) set forth above. To support this claim, Father goes to great lengths to explain

which of the best interest factors is "not a factor," a "non-factor," or a "neutral factor," as

opposed to which of the best interest factors "cuts against mother" or "clearly cuts in [his]

favor."

          {¶ 33} Father's argument, however, is nothing more than a challenge to the weight

the juvenile court gave to each of the best interest factors set forth in R.C. 3109.04(F)(1).

                                               - 10 -
                                                                        Preble CA2020-12-019

This court will not second-guess a lower court's decision in regard to the appropriate weight

to be given to the best interest factors. Bonifield, 2021-Ohio-95 at ¶ 13, citing In re A.B.,

12th Dist. Butler No. CA2009-10-257, 2010-Ohio-2823, ¶ 35 ("the trial court's custody

decision is supported by the record, and we decline to second guess the trial court in this

matter"). This is because, as noted by this court previously, it is not this court's role to

determine the relative weight to assign to each of those factors when determining what is

in a child's best interest. Mack v. Mack, 12th Dist. Butler No. CA2018-09-179, 2019-Ohio-

2379, ¶ 33 (noting that it is not this court's role to determine the relative weight to assign to

each factor, in relation to the others, when determining the child's best interest). That

decision is instead left up to the lower court, which, in this case, was the juvenile court. See

Bonifield at ¶ 12 ("it is the role of the domestic relations court, not this court, to determine

the relative weight to assign to each factor when determining the child's best interest"); see

also Ruble v. Ruble, 12th Dist. Madison No. CA2010-09-019, 2011-Ohio-3350, ¶ 18 ("it was

the role of the trial court to determine the relative weight to assign each factor, in relation to

the others, when determining the children's best interest").

       {¶ 34} However, even if we were to accept Father's argument, we find the juvenile

court's decision to designate Mother as L.W.'s residential parent and legal custodian was

not an abuse of its discretion. This is because the juvenile court's decision finding it was in

L.W.'s best interest to designate Mother as her residential parent and legal custodian was

not unreasonable, arbitrary, or unconscionable. The juvenile court's decision was also

supported by competent and credible evidence. This includes evidence indicating Father

does not feed L.W. a full meal during his parenting time and instead gives her sugary snacks

and caffeinated drinks. This also includes evidence indicating L.W. acts drastically different

from her normal behavior after Father exercises his parenting time. And, as stated above,

the juvenile court's decision was consistent with the guardian ad litem's recommendation.

                                              - 11 -
                                                                        Preble CA2020-12-019

Therefore, finding no error in the juvenile court's decision designating Mother residential

parent and legal custodian of L.W. rather than Father, Father's first argument lacks merit.

   Juvenile Court Did Not Err by Awarding Father with a "Phased-In" Standard Order of
                                    Parenting Time

       {¶ 35} Father also argues the juvenile court erred by awarding him with a "phased-

in" standard order of parenting time. Father's entire argument advanced in support of this

position, however, is that it is "apparent" the juvenile court abused its discretion because

he "should be entitled to just as much time as mother and certainly far greater amount of

time than was ordered under this slow phased-in parenting time schedule." This type of

argument is a clear violation of App.R. 16(A)(7), an argument that this court may disregard

in accordance with App.R. 12(A)(2). See, e.g., In re L.C., 12th Dist. Warren No. CA2019-

08-086, 2020-Ohio-4629, ¶ 12 (citing to App.R. 12[A][2] when noting "this court is entitled

to disregard Father's assigned error due to his noncompliance with App.R. 16[A][7]"); and

In re C.S., 12th Dist. Butler Nos. CA2005-06-152 and CA2005-06-153, 2006-Ohio-5198, ¶

20-21 (citing App.R. 12[A][2] when declining to address appellant's second assignment of

error "due to appellant's failure to brief the assigned error" as required by App.R. 16[A][7]).

       {¶ 36} But, even when ignoring this violation of the appellate rules, the juvenile court

did not abuse its discretion by awarding Father with the amount of parenting time that it did.

The juvenile court's decision to award Father with a "phased-in" order of parenting time,

which was in conformance with the guardian ad litem's recommendation, was to allow

Father to build his relationship with L.W. over time so as to not force L.W. into a situation

that could, but not necessarily would, impact L.W.'s safety and comfort given her young age

and level of development. Although Father believes the juvenile court should not have

included this "phase-in" period, it is the child's best interest and not the parent's wishes that

is controlling. See Harrold v. Collier, 107 Ohio St.3d 44, 2005-Ohio-5334, ¶ 44 ("a parent's


                                              - 12 -
                                                                     Preble CA2020-12-019

wishes should [not] be placed before a child's best interest"). This is particularly true here

when considering Father himself testified that he had not exercised unsupervised parenting

time with L.W. for any significant period of time. Therefore, because we find no error in the

juvenile court's decision awarding Father with a "phased-in" standard parenting time order,

Father's second argument challenging the juvenile court's award of parenting time also

lacks merit. Father's second assignment of error is overruled.

                                        Conclusion

       {¶ 37} For the reasons outlined above, and because we find no merit to any of the

arguments raised by Father within either his first or second assignments of error, Father's

two assignments of error lack merit and are overruled.

       {¶ 38} Judgment affirmed.


       PIPER, P.J., and HENDRICKSON, J., concur.




                                            - 13 -